FILED
                            NOT FOR PUBLICATION
                                                                           JUN 16 2017
                      UNITED STATES COURT OF APPEALS                   MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CHUANEN CHEN,                                    No.   12-70727

              Petitioner,                        Agency No. A088-112-118

 v.
                                                 ORDER*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                        Argued and Submitted June 13, 2017
                                Honolulu, Hawaii

Before: FISHER, PAEZ, and NGUYEN, Circuit Judges.

      The government’s unopposed motion to remand (Dkt. No. 35) is

GRANTED. Chuanen Chen’s petition for review is therefore DISMISSED as

moot. The filing of this order shall serve as the court’s mandate. Each party shall

bear its own costs.



      *
            This dispositive order is not appropriate for publication and is not
precedent except as provided by Ninth Circuit Rule 36-3.